Dillon, P. J., and Green, J.
(dissenting). We dissent. Supreme Court properly denied petitioner a stay of arbitration and properly granted respondent’s cross motion compelling arbitration. The collective bargaining agreement (§ 36.1) clearly gave members of respondent the right to use the grievance procedure. Section 34.1 states "[n]o material related to an employee’s conduct, performance, character or personality which is derogatory in nature shall be placed in an employee’s personnel file without notification to the employee.” If such material is placed in a personnel file, employees may seek to remove such material by filing a grievance under article 36 of the agreement.
*876Respondent agrees that it cannot challenge a performance evaluation. Respondent is seeking only to remove derogatory materials from a member’s personnel file, namely, an unsatisfactory score on his performance evaluation for using sick leave credits which he claims he had a right to use under the collective bargaining agreement. Respondent is not seeking to affect the member’s performance evaluation. Supreme Court properly determined that the grievance was subject to arbitration pursuant to the parties’ collective bargaining agreement (see, Matter of Board of Coop. Educ. Servs. v BOCES II Teachers’ Assn., 111 AD2d 168). The parties should be compelled to proceed to arbitration because the agreement to arbitrate expressly and unequivocally encompasses the subject matter of the dispute (see, Avery v Avery, 81 AD2d 849). Arbitration is favored by public policy in the resolution of private disputes as well as those in the field of collective bargaining (see, Matter of Maye [Bluestein], 40 NY2d 113). (Appeal from order of Supreme Court, Monroe County, Boehm, J. — arbitration.) , Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.